Exhibit 10.4

LOGO [g202386g23o42.jpg]

May 3, 2011

Wayne Slomsky

29 Vista Del Valle

Aliso Viejo, CA 92656

Email: wslom@cox.net

Dear Wayne,

I am pleased to offer you the position of Chief Accounting Officer for DDi
Global Corp, (“DDi” or the “Company”). In this position you will report to me,
however, the Company may change your job duties, reporting structure and other
employment terms at its discretion. Your office will be at the Company’s
Anaheim, California location.

Your compensation for this position will be as follows:

 

Salary:    Your annual base salary will be $200,000 subject to withholding tax
and other deductions, paid in accordance with the Company’s standard payroll
practices. The Company offers automatic deposit for those employees who are
interested. Bonus:    In addition to your base salary, you will be eligible to
earn a performance based bonus equal to 25% of your annual base salary. Such
bonus is paid annually and will be prorated based upon your performance as well
as the number of days you worked and were employed by the Company within the
year. We will define the performance metrics of the bonus calculation at first
opportunity upon the commencement of your employment. Equity:    Subject to
approval of the Compensation Committee of the Board of Directors, you will be
awarded options in common stock of DDi Corp. commensurate with your position and
level of responsibility. Severance:    You will be eligible to receive severance
payments equal to six months’ base pay if, as a result of (a) Change of Control,
your employment is terminated or the successor to DDi Corp. following a Change
of Control fails to offer you a position having responsibilities, compensation
and benefits substantially similar to those enjoyed by you immediately preceding
the Change of Control. As used in this letter, “Change of Control” means (a) the
acquisition by a third party of securities representing fifty percent (50%) or
more the voting power of the voting securities of DDi Corp.; (b) DDi Corp.
consummates a merger or consolidation, or series of related transactions, with a
person other than an affiliate of DDi Corp., which results in the holders of
voting securities of DDi Corp. outstanding immediately before such merger or
consolidation failing to continue to represent more than fifty percent (50%) of
the combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation; or (c) all or
substantially all of the assets of DDi Corp. are, in any transaction or series
of transactions, sold or otherwise disposed of, other than to an affiliate of
DDi Corp. The severance payments will be payable in installments over the
six-month period following the date of termination through the ordinary payroll
process. In order to receive severance payments, you will be required to execute
a release in a form that is provided by the Company. Nothing in this paragraph
shall be construed to deny you compensation that you would otherwise be entitled
to receive in the absence of this letter.



--------------------------------------------------------------------------------

As a member of the DDi team, you will also be eligible to participate in the
comprehensive benefit plans offered by the Company for its employees at a
similar level. These benefits currently include health, dental, and life
insurance at an additional cost for the term of your employment. You will become
eligible for these benefits on the first day of the calendar month following
your start date. Subject to any applicable eligibility requirements, you may
also participate in the Company’s 401(K) plan. Vacation is accrued by pay period
at a rate equal to 3 weeks per year. Information about these and other benefits
will be discussed with you at your orientation. The Company will reimburse you
for reasonable expenses incurred to maintain your status as a Certified Treasury
Professional.

As an employee of DDi you will be expected to abide by the Company rules and
regulations. You will be required to sign and comply with the Employee
Confidentiality and Invention Agreement, which requires, among other things,
assignment of patent rights to any invention made during your employment with
DDi and nondisclosure of proprietary information. In order to ensure that the
rights of your former employers are not violated, you agree that you will not
bring with you to DDi or use at DDi any of your former employers’ trade secrets
or proprietary information or property (including, databases and customer
lists). Further, you agree that, in accepting a position and working at DDi, you
will not be violating any non-competition agreement or other contractual
restriction on your employment from a prior employer. Also, you agree that
during the period of your employment with DDi, you will not, without the express
written consent of DDi, engage in any employment or business activity other than
for DDi.

This offer is contingent upon our verification of your business and personal
references and the completion of a background check to be performed by a third
party, the results of which must be satisfactory to the Company in its sole
discretion. This offer is also subject to your submission of an I-9 form and the
satisfactory documentation regarding your identification and right to work in
the United States. The I-9 form should be completed no later than three days
after you begin employment.

As is customary with DDi employees and with employees of most other companies,
you will not have an employment agreement with DDi. Rather, either you or DDi
may terminate your employment at any time and for any reason whatsoever with or
without notice. We do request that in the event of a resignation, you give the
Company at least two weeks notice. Your employment will be “at will”. This
letter constitutes the entire agreement between DDi and you with respect to the
terms of your offer of employment, supersede all prior written and oral
communication with you on the subject, and can only be modified by written
agreement signed and delivered by both you and me.

We look forward to having you join the DDi team. We believe that the Company
will offer you a challenging opportunity that will undoubtedly utilize your
expertise and experience. Please review this document and contact me if you have
any questions. If this offer meets with your approval, please indicate your
acceptance by signing below and returning an executed original to me at your
earliest convenience.

Sincerely,

/s/ J. MICHAEL DODSON

J. Michael Dodson

SVP of Finance and CFO

DDi Global Corp

1220 Simon Circle — Anaheim, CA 92806



--------------------------------------------------------------------------------

Acceptance:

I hereby accept the terms of my employment with DDi as set forth above,
acknowledge that my employment with DDi is “at will”, and understand that these
terms cannot be altered other than by an express writing signed by the Director
of Human Resources of DDi, except for the “at will” status of my employment,
which cannot be altered other than by a writing signed by the President of DDi:

 

/S/ WAYNE SLOMSKY      5/3/2011       5/23/2011   

 

Wayne Slomsky

    

 

Date

     

 

Start Date

  